          Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 1 of 7




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se
 6
                                   UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                           OAKLAND DIVISION
 9
10   ANTHONY G. THOMAS, individually and on              Case No.: CV-19-1480 JSW
     behalf of the General Public acting as a Private
11   Attorney General,                                   DEFENDANT WAYNE A. SILVER’S
            Plaintiff,                                   NOTICE OF MOTION AND MOTION TO
12                                                       DISMISS COMPLAINT PURSUANT TO
     v.
13                                                       FED. R. CIV. P. 12(b)(6); MEMORANDUM
     BRUCE T. BEESLEY, et al.,                           OF POINTS AND AUTHORITIES IN
14          Defendants.                                  SUPPORT
15                                                          Date: May 24, 2019
                                                           Time: 9:00 a.m.
16                                                         Court: Courtroom 5
17
                                                          Complaint Filed: March 21, 2019
18                                                        Trial Date: None Set

19                 NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
20          PLEASE TAKE NOTICE that on May 24, 2019, at 9:00 a.m., in Courtroom 5 of the
21   United States District Court for the Northern District of California, Oakland Division, located at
22   1301 Clay Street, Oakland, California 94612, Defendant WAYNE A. SILVER (“Silver”) will, and
23   hereby does, move the Court to dismiss the Complaint (“Complaint”) against him filed by
24   ANTHONY THOMAS (“Plaintiff,” or “Thomas”)) on March 21, 2019, pursuant to Rule 12(b)(6) of
25   the Federal Rules of Civil Procedure (“FRCP”).
26          This Motion is supported by the following Memorandum of Points and Authorities and the
27   [Proposed] Order, Omnibus Request for Judicial Notice, pleadings and papers on file herein, and
28   such other matters that may be presented to the Court at hearing.
                                                Page - 1
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 2 of 7




 1          Pursuant to Civil Local Rule 7-3, Plaintiff’s opposition or statement of non-opposition must

 2   be served and filed no later than 14 days after the filing of this motion.

 3          I.      RELIEF REQUESTED

 4          Pursuant to FRCP 12(b)(6), Silver reques this Court dismiss the Complaint against him

 5   without leave to amend.

 6          II.     STATEMENT OF ISSUES TO BE DECIDED

 7          1.      Does the Complaint against Silver state any claims upon which relief can be granted?

 8          2.      Are the claims against Silver in the Complaint barred by the “agent immunity” rule?

 9                         MEMORANDUM OF POINTS AND AUTHORITIES

10          I.      INTRODUCTION

11          A matter that is properly the subject of judicial notice under Federal Rule of Evidence 201

12   may be considered along with the Complaint when deciding a motion to dismiss for failure to state a

13   claim. (Skilstaf, Inc. v. CVS Caremark Corp., 669 F3d 1005, 1016, fn. 9 (9th Cir. 2012)) Silver has

14   therefore requested the Court take judicial notice of several bankruptcy court documents (including

15   related appeals) in a concurrently filed Omnibus Request for Judicial Notice (“RJN”). The RJN is

16   designed to assist the Court in understanding the factual and procedural history of Thomas’s long

17   running dispute with Kenmark, and thereby evaluate the Complaint in the appropriate context.

18          Thomas is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy Case”)

19   pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Court”). The

20   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014, and subsequently

21   converted to a Chapter 7 Case on August 29, 2014. The Chapter 7 Trustee is co-defendant Jerri

22   Coppa-Knudson (“Bankruptcy Trustee), represented in the Bankruptcy Case by co-defendant Jeffrey

23   L. Hartman. (RJN, Exhibit 1 – Bankruptcy Case Docket)

24          Silver represented co-defendant KENMARK VENTURES, LLC (“Kenmark”) in the

25   Bankruptcy Case, and in a bankruptcy adversary proceeding against Thomas filed in the Bankruptcy

26   Case, Adversary Proceeding No. 14-5022 (“Adversary Proceeding”). (RJN, Ex. 7, Adversary

27   Proceeding Docket). The Adversary Proceeding was filed to determine whether a $4.5 million dollar

28   judgment against Thomas in favor of Kenmark (the “Superior Court Judgment,” RJN Ex. 8)) in
                                                Page - 2
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 3 of 7




 1   Santa Clara Superior Court, Case No. 108CV130667 (the “Santa Clara Case”) was non-

 2   dischargeable under the Federal bankruptcy laws. (RJN, Ex. 9, Adversary Complaint).

 3          Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a judgment

 4   against Thomas finding the Superior Court Judgment was non dischargeable (RJN, Ex. 10, the “Non-

 5   Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit

 6   Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision (RJN, Ex.

 7   11). Thomas appealed to the Ninth Circuit Court of Appeals, which also affirmed. (RJN, Ex. 12).

 8   Thomas then filed a motion to recall the mandate, which was denied (RJN, Ex. 13). Thomas has now

 9   filed a Petition for Cert with the U.S. Supreme Court, which is pending. (RJN, Ex. 14).

10          Silver moves for dismissal on two grounds under FRCP 12(b)(6):

11          First, the Complaint is a “shotgun” style complaint that jumbles multiple claims together and

12   includes allegations immaterial to those claims. It is impossible to know which allegations are

13   directed at Silver. Such a “shotgun” complaint does not meet the federal pleading standards under

14   FRCP 8, and the Complaint therefore fails to state a claim and should be dismissed under FRCP Rule

15   12(b)(6).

16          Second, Silver is not alleged to have acted in any manner other than as counsel for Kenmark,

17   and is therefore immunized under the “agent immunity rule” codified in California Civil Code

18   Section 1714.10. The Complaint therefore fails to state a claim against Silver and should be

19   dismissed under FRCP Rule 12(b)(6).

20          II.     The Complaint Fails to State a Claim Because it Is “Shotgun” Style, Jumbles
                    Multiple Claims Together, Includes Allegations Immaterial To Those Claims,
21                  and Does Not Meet the Federal Pleading Standard Under FRCP Rule 8
22          Silver acknowledges that pleadings of pro se litigants are held to less rigid standards than
23   those drafted by attorneys. However, even pro se pleadings “must meet some minimum threshold in
24   providing a defendant with notice of what it is that it allegedly did wrong.” Brazil v. United States
25   Dept. of Navy, 66 F3d 193, 199 (9th Cir. 1995); Harris v. Bank of Am., NA (In re Harris), 596 F.
26   App'x 581 (9th Cir. 2015)
27          The sole allegation against Silver in the Complaint is:
28
                                                Page - 3
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 4 of 7



                    Defendant Wayne Silver is an individual resident of Santa Clara
 1                  County, California, and has acted as a licensed attorney engaged in the
 2                  deprivation of Plaintiff Mr. Thomas's Constitutional Rights.
                    (Complaint, ¶14)
 3
            FRCP Rule 8(a)(2) and (3) require a complaint to contain “a short and plain statement of the
 4
     claim showing that the pleader is entitled to relief,” and “a demand for the relief sought.” The
 5
     Complaint does not meet that requirement, because it does not connect any of the allegations, to any
 6
     of the claims, to any of the defendants. The Complaint does not explain why Silver is being sued, the
 7
     alleged conduct Silver engaged in that deprived Thomas of Constitutional Rights, what those
 8
     Constitutional Rights were, and any damages cause by Silver’s alleged conduct.
 9
            Although a federal claimant is not required to detail all factual allegations, the complaint
10
     must provide "more than labels and conclusions, and a formulaic recitation of the elements of a cause
11
     of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955 (2007) And
12
     while the court must assume that all facts alleged in a complaint are true and view them in a light
13
     most favorable to the nonmoving party,1 it need not accept as true any legal conclusion set forth in
14
     the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)
15
     Additionally, a complaint must set forth a plausible claim for relief; a possible claim for relief is not
16
     enough. "In sum, for a complaint to survive a motion to dismiss, the non-conclusory 'factual content,'
17
     and reasonable inferences from that content, must be plausibly suggestive of a claim entitling the
18
     plaintiff to relief." Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 556
19
     U.S. at 678) Even a pro se complaint must still state a plausible claim for relief. Hebbe v. Pliler, 627
20
     F.3d 338, 342 (9th Cir. 2010); Nielsen v. Rabin, 746 F3d 58, 63 (2nd Cir. 2014)
21
            This Complaint does not contain a plausible claim against Silver, and is subject to dismissal
22
     for (1) the lack of a cognizable legal theory, and/or (2) the absence of sufficient facts alleged under a
23
     1
24     The Court need not accept as true allegations that contradict facts which may be judicially noticed
     by the Court. (Von Saher v. Norton Simon Museum of Art at Pasadena 592 F3d 954, 960) For
25   example, the court may properly consider matters of public record (e.g., pleadings, orders and other
26   papers on file in another action pending in the court; records and reports of administrative bodies; or
     the legislative history of laws, rules or ordinances) … as long as the facts noticed are not subject to
27   reasonable dispute. Intri-Plex Technologies, Inc. v. Crest Group, Inc. 499 F3d 1048, 1052 (9th Cir.
     2007))
28
                                                Page - 4
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 5 of 7




 1   cognizable legal theory. (Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990);

 2   Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir. 1984)) The Complaint

 3   should therefore be dismissed against Silver for failing to state a claim under FRCP Rule 12(b)(6).

 4          III.    The Complaint Fails to State a Claim against Silver Because Silver is Not Alleged
                    to Have Acted as Anything Other Than a Licensed Attorney on Behalf of
 5                  Kenmark, and Silver is Therefore Immunized by the Agent’s Immunity Rule
 6          Under the agent's immunity rule, "an agent is not liable for conspiring with the principal
 7   when the agent is acting in an official capacity on behalf of the principal." (Pavicich v. Santucci, 85
 8   Cal.App.4th 382, 394, 102 Cal. Rptr. 2d 125 (2000), cited in Bus. Integration Tech. v. Mulesoft Inc.,
 9   No. C 11-04782 EDL, 2011 U.S. Dist. LEXIS 136080, at *20 (N.D. Cal. Nov. 28, 2011)) For the
10   agent immunity rule to apply, the agent must be acting on behalf of the principal in the scope of
11   employment. (Crystal Cruises, Inc. v. Electra Cruises, Inc., No. SACV 08-1054 AG (RNBx), 2009
12   U.S. Dist. LEXIS 136370, at *4 (C.D. Cal. Mar. 9, 2009))
13          An attorney, acting in the ordinary course and scope of his retention on behalf of a client,
14   cannot be sued by a third party unless (1) the attorney has an independent legal duty to the third
15   party, or (2) the attorney's acts go beyond the performance of a professional duty to serve the client
16   and involve a conspiracy to violate a legal duty in furtherance of the attorney's financial gain. (See,
17   Berg & Berg Enterprises, LLC v. Sherwood Partners, Inc., 131 Cal. App. 4th 802, 835, 32 Cal. Rptr.
18   3d 325 (2005) (applying the agent immunity rule in the context of an aiding and abetting theory))
19          California Civil Code Section 1714.10 codified the agent’s immunity rule with respect to
20   attorneys; Section 1714.10 states:
21                  (a) No cause of action against an attorney for a civil conspiracy with
                    his or her client arising from any attempt to contest or compromise a
22                  claim or dispute, and which is based upon the attorney’s representation
23                  of the client, shall be included in a complaint or other pleading unless
                    the court enters an order allowing the pleading that includes the claim
24                  for civil conspiracy to be filed after the court determines that the party
                    seeking to file the pleading has established that there is a reasonable
25                  probability that the party will prevail in the action. The court may
26                  allow the filing of a pleading claiming liability based upon such a civil
                    conspiracy following the filing of a verified petition therefor
27                  accompanied by the proposed pleading and supporting affidavits
                    stating the facts upon which the liability is based. The court shall order
28
                                                Page - 5
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 6 of 7



                    service of the petition upon the party against whom the action is
 1                  proposed to be filed and permit that party to submit opposing affidavits
 2                  prior to making its determination. The filing of the petition, proposed
                    pleading, and accompanying affidavits shall toll the running of any
 3                  applicable statute of limitations until the final determination of the
                    matter, which ruling, if favorable to the petitioning party, shall permit
 4                  the proposed pleading to be filed.
 5                  (b) Failure to obtain a court order where required by subdivision (a)
                    shall be a defense to any action for civil conspiracy filed in violation
 6
                    thereof. The defense shall be raised by the attorney charged with civil
 7                  conspiracy upon that attorney’s first appearance by demurrer, motion
                    to strike, or such other motion or application as may be appropriate.
 8                  Failure to timely raise the defense shall constitute a waiver thereof.
 9                  (c) This section shall not apply to a cause of action against an attorney
                    for a civil conspiracy with his or her client, where (1) the attorney has
10                  an independent legal duty to the plaintiff, or (2) the attorney’s acts go
11                  beyond the performance of a professional duty to serve the client and
                    involve a conspiracy to violate a legal duty in furtherance of the
12                  attorney’s financial gain.
13                  (d) This section establishes a special proceeding of a civil nature. Any
                    order made under subdivision (a), (b), or (c) which determines the
14                  rights of a petitioner or an attorney against whom a pleading has been
15                  or is proposed to be filed, shall be appealable as a final judgment in a
                    civil action.
16                  (e) Subdivision (d) does not constitute a change in, but is declaratory
17                  of, the existing law.

18          California Civil Code Section 1714.10 was enacted to combat “the use of frivolous

19   conspiracy claims that were brought as a tactical ploy against attorneys and their clients and that

20   were designed to disrupt the attorney-client relationship.” (Berg & Berg Enterprises, LLC v.

21   Sherwood Partners, Inc. Id., at 816) The §1714.10(c) exceptions were added to the statute three

22   years after its enactment to limit its scope and application. (Berg & Berg, at p. 818; see also, Cortese

23   v. Sherwood, 26 Cal. App. 5th 445, 453-54, 237 Cal. Rptr. 3d 108, 113-14 (2018))

24          Plaintiffs Complaint nowhere alleges Silver acted other than in the capacity of a licensed

25   attorney representing Kenmark. There are no allegations that Silver either had an independent legal

26   duty to the Plaintiff, or went beyond the performance of a professional duty to serve Kenmark that

27
28
                                                Page - 6
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 17 Filed 04/12/19 Page 7 of 7




 1   involves a conspiracy to violate a legal duty in furtherance of Silver’s financial gain.2 Indeed,

 2   Plaintiff would have to commit perjury to make any such allegations against Silver. Plaintiff’s failure

 3   to seek an order under California Civil Code Section 1714.10 subjects the claims against Silver to a

 4   motion to strike. Flores v. Emerich & Fike, 416 F. Supp. 2d 885, 909 (E.D. Cal. 2006) Moreover,

 5   regardless of Plaintiff’s failure to seek an order under California Civil Code Section 1714.10,

 6   Plaintiff’s Complaint fails to state a claim against Silver because Silver is immunized by the agent’s

 7   immunity rule.

 8          IV.       The Complaint Should Be Dismissed With Prejudice

 9          Silver recognizes that if a court dismisses a pro se complaint, it should normally grant leave

10   to amend even if no request to amend the pleading was made, unless it determines that the pleading

11   could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203 F.3d 1122, 1130 (9th

12   Cir. 2000) Such is the case here. A pro se complainant such as Thomas can plead himself out of

13   court by pleading facts that undermine the allegations set forth in his Complaint, Henderson v.

14   Sheahan, 196 F3d 839, 846 (7th Cir. 1999), and has done precisely that.

15          The Complaint against Silver should be dismissed without leave to amend.

16          Date: April 12, 2019
                                                           /s/ Wayne A. Silver
17                                                         Wayne A. Silver, defendant in pro se
18
19
20
21
22
23
24
25   2
      In furtherance of the attorney's financial gain" means that through the conspiracy, the attorney
26   derived economic advantage over and above monetary compensation received in exchange for
     professional services actually rendered on behalf of a client. Berg & Berg, Id. at 834-35, cited in
27   Lauter v. Anoufrieva, No. CV 07-6811 JVS(JC), 2010 U.S. Dist. LEXIS 97069, at *85-87 (C.D. Cal.
     July 14, 2010)
28
                                                Page - 7
     Defendant Wayne A. Silver’s Notice of Motion and Motion to Dismiss Case No.: CV-19-1480 JSW
     Complaint
